        Case 1:15-mc-00064-VM Document 65 Filed 11/26/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,                    15 Misc. 64 (Pl.)
                                              Hon. Victor Marrero
                              Petitioner,

v.
                                                             Civil Action

NATALIO FRIDMAN,                                       NOTICE OF APPEAL

                            Respondent.



       Notice is hereby given that Natalio Fridman, Respondent in the above-named case,

hereby appeals to the United States Court of Appeals for the Second Circuit from the

November 14, 2018 Order (Dkt. No. 62) granting Petitioner United States of America’s

petition to enforce an IRS summons.


                                            Respectfully submitted,


                                            /s/ Richard A. Levine
                                            Richard A. Levine
                                            Counsel for Respondent
                                            Roberts & Holland LLP
                                            1675 Broadway 17th Fl.
                                            New York, NY 10019
                                            Tel. (212) 903-8729
                                            E-mail: rlevine@rhtax.com
Dated: November 26, 2018
